        Case
         Case1:15-cv-02739-LAP
              1:15-cv-02739-LAP Document
                                 Document330-1
                                          331 Filed
                                               Filed07/29/21
                                                     07/28/21 Page
                                                               Page11ofof22




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK



 PETERSEN ENERGÍA INVERSORA, S.A.U. and
 PETERSEN ENERGÍA, S.A.U.,                                    Nos. 15 Civ. 2739 (LAP)

                            Plaintiffs,                             16 Civ. 8569 (LAP)

                    -against-

 ARGENTINE REPUBLIC and YPF S.A.,

                            Defendants.


 ETON PARK CAPITAL MANAGEMENT, L.P.,
 ETON PARK MASTER FUND, LTD., and ETON
 PARK FUND, L.P.,

                            Plaintiffs,

                    -against-

 ARGENTINE REPUBLIC and YPF S.A.,

                            Defendants.


                            [PROPOSED] SCHEDULING ORDER

               WHEREAS, pursuant to the May 17, 2021 Scheduling Order (Petersen ECF No.

319; Eton Park ECF No. 253), fact discovery in these consolidated cases is set to close by July

30, 2021, and the parties jointly agree that limited extensions of the fact discovery deadline and

other deadlines are necessary, the parties hereby submit the following proposed scheduling order

for these consolidated cases:
         Case
          Case1:15-cv-02739-LAP
               1:15-cv-02739-LAP Document
                                  Document330-1
                                           331 Filed
                                                Filed07/29/21
                                                      07/28/21 Page
                                                                Page22ofof22




 Fact Discovery Closes                                        August 27, 2021

 Opening Expert Reports Due1                                  September 24, 2021

 Rebuttal Expert Reports Due                                  October 29, 2021

 Reply Expert Reports Due                                     November 22, 2021

 Status Conference                                            December 7, 2021

 Expert Discovery Closes                                      December 31, 2021

 Motions for Summary Judgment Due                             January 20, 2022

 Oppositions to Motions for Summary Judgment Due              March 3, 2022

 Replies in Support of Motions for Summary Judgment           March 31, 2022
 Due

 Trial                                                        May 2022



 SO ORDERED this 29 day of        July    , 2021.



                                                     LORETTA A. PRESKA
                                                     Senior United States District Judge




         1
         Both Plaintiffs and Defendants may serve reports during each of the three report phases
(opening, rebuttal, and reply); a party’s “opening” reports need only address issues on which that
party bears the burden of proof.

                                               -2-
